PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/004766
Filing Date: 11th June 2018
Appellant(s): Bouchard et al.



__________________
Jason DiMedio
For Appellant







EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/02/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Rejection Heading Clarification

**Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piccolo II et al. (US 9767679 B2) and Marien et al. (US 8794389 B2) as applied above in claims 10 (by way of claim 9) in further view of Schneider et al. (US 2002002121224 A1).**

**Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piccolo III et al. (US 9767679 B2) and Marien et al. (US 8794389 B2).**


 (3) Response to Argument
References
Piccolo III et al. (US 9767679 B2)
Marien et al.  (US 8794389 B2)
Schneider et al. (US 20020021224 A1)
Sharma (US 20080101789 A1)
Marman et al. (US 6624750 B1)


Argument (Claim 1)
	Appellant argued that Piccolo and Marien fail to disclose the elements of claim 1, specifically as follows below
(a)  “a normally deactivated test switch that is activated during testing of the fire alarm initiating device; and a controller of the fire alarm initiating device that senses the activation of the test switch, and in response, prevents the fire alarm initiating device from sending an alarm message to a control panel controller upon the fire detection system detecting the indication of fire”

Response
Piccolo explains “In the illustrated example, the alarm initiating devices 109 include inspector-activated mechanisms 103-1 to 103-n. In one specific example, these inspector-activated mechanisms are magnetically actuated switches. Alternatively, the inspector-activated mechanisms could be photodiode sensors that are triggered by a laser pointer, for example. In a typical implementation, an inspector 108 places a wand 107, which includes a magnet 105 located at the end of the wand 107, near or against the detector housing adjacent to the switch 103-1 to 103-n.  Upon activation of the inspector-activated mechanism of one of the devices, a test mode signal is sent to the control panel 102 to indicate that the device should be placed into test mode by the control panel 102.”  (Column 6, lines 1-13), Piccolo clearly illustrates the switching activity for a normal operating fire alarm monitoring device to a test mode.
Furthermore, Piccolo elaborates “this enables the inspector to perform a test on that device without initiating an alarm condition. The control panel 102 then logs a device ID, in one example. Upon receiving the test mode signal from the device, the control panel 102 causes LEDs 115-1 to 115-n of the device to illuminate (e.g., steady on) or pulse in a pattern to indicate that the device has been placed into test mode by the control panel. “(Column 6, lines 19-26), this further teaches a testing signal to the control panel without sending an alarm message or alarm protocol signal to the said control panel, so as to when a fire situation is detected during the testing protocol, no false alarms are set or triggered as a result.
Marien also adds “As arranged, fire alarm equipment service personnel can access the first portion 40 of the interface 10 and "logically" disconnect the fire alarm panel 26 from the elevator controller 16 to perform testing of the fire alarm panel without affecting the elevator controller 16. In one exemplary embodiment, this logical disconnect can be initiated using a keyswitch operable via keyway 60. Once the two portions 40, 42 are logically disconnected, fire equipment service personnel can test the programming of the fire alarm panel 26 up to the interface 10, using an automated testing procedure built into the interface. The interface 10 may also allow elevator service personnel to logically disconnect the elevator controller 16 from the fire alarm panel 26 so that work on the elevator systems can be performed without fear of impacting the fire alarm panel 26. Since the interface 10 provides for logical disconnection between the fire alarm panel 26 and elevator controller 16, test operations can be performed by service personnel without physically removing or disconnecting any wiring.” (Column 3, line 32-42, lines 50-67), Marien illustrates a fire alarm testing protocol that includes a switching procedure that switches the fire alarm device by way of an interface to further disconnect any fire alarm messages or fire alarm trigger(s) signals to the various interconnected mechanisms and devices (such as the elevator) within the building in order to further conduct the testing process.

Appellant argued that Piccolo, Marien and Marman fail to disclose the elements of claim 1, specifically as follows below
(b)  “wherein: the controller of the fire alarm initiating device includes pre-programmed instructions for operating the fire alarm initiating device in a normal mode and in a test mode; the controller places the fire alarm initiating device into the test mode in response to sensing activation of the test switch; while in the normal mode, the controller of the fire alarm initiating device sends alarm messages to the control panel controller in response to detecting indications of fire; and while in the test mode, the controller of the fire alarm initiating device disables sending of the alarm messages from the fire alarm initiating device to the control panel controller.”

Response
Marman teaches “Automatic device addressing (enrolling) eases the addition and removal of smoke detectors, intrusion sensors, or other devices (collectively "sensors") from the alarm system. Programming is automatic, meaning that no address switches need to be set. No addresses need to be preprogrammed into device, and no address numbers need to be entered into the base station.” (Column 3, lines 5-10), Marman here illustrates automatic programming for instructions for the protocol required for fire alarm testing or normal mode protocol within the fire alarm, such that individual pre-programming to each element of the system would not be required.
An improved and supervised one-button process of this invention provides each sensor with a "Test/Silence" button. If the system is in its normal non-alarm state when this button is depressed, the sensor sends a "Test" signal that signals all the sensor sounders to sound for a predetermined time and signals the base station to dial a test message to the monitoring station (if the test messages in the system are to be monitored). If the system is in an alarm condition or a test alarm condition, then pressing the Test/Silence button causes a "Silence" signal to be sent to the other sensors and the base station to silence the sounders and reset the alarm system. If the Test/Silence button is depressed during an alarm condition but before a preprogrammed autodialer delay (usually about 15 seconds), the base station is prevented from autodialing an alarm condition to the monitoring station.” (Column 4, lines 3-15), here Marman further teaches silence signal during a testing protocol that enforces no further alarm messages or relays until the testing procedure is completed.

Argument (Claim 7)
	Appellant argued that Piccolo and Marien fail to disclose the elements of claim 7, specifically as follows below

(a)   wherein the controller executes a testing sequence for testing of the fire alarm initiating device, and wherein the controller sends messages that include test results of the testing sequence to a control panel.

Response
Piccolo illustrates in Figure 2 a test sequence for testing a fire alarm panel and further states “Return to the sequence of FIG. 2, the device sends a device signal to the control panel 102, which performs a search of the devices under test list. Based on the search results, the control panel 102 determines whether the device is currently on the devices under test (i.e., in test mode) to determine whether to generate an alarm condition or not.” (Column 7, line 67-Column 8, line 2), once again Piccolo teaches the controller executes a testing sequence for testing of the fire alarm initiating device, and wherein the controller sends messages that include test results of the testing sequence to a control panel.   

Argument (Claim 8)
	Appellant argued that Piccolo and Marien fail to disclose the elements of claim 8, specifically as follows below

(a)  “The fire alarm initiating device of claim 7, further comprising a memory, and wherein the testing sequence is located in the memory.”

Response
Piccolo teaches “the inspector 108 first puts the control panel 102 into test mode. Then, the inspector 108 activates the inspector-activated mechanism 103 of the device 109. This causes the device 109 to send a test mode signal to the control panel 102. The control panel 102 stores a Device ID in a "Devices Under Test" list for the device in test mode. In a current embodiment, the "Devices Under Test" list is stored in a non-volatile memory device of the control panel 102. The devices under test list could be a field in the control panel database 120 or stored as a separate data file. Alternatively, the devices under test list may be stored in a central communications database 122 of the central communications system 118 or stored in a non-volatile memory device of the testing computer 104” (Column 7, lines 5-20).  Piccolo teaches a memory of which the testing sequence and devices included in the testing process are located, to which the memory maybe a database at the control panel and/or a central communication base to which the interface operating the control procedure may then be able to retrieve and enact thereafter


Argument (Claim 24)

(a)  “The fire alarm initiating device of claim 1, wherein the fire alarm initiating device is part of a fire alarm system that includes a control panel comprising the control panel controller, and the control panel communicates with the fire alarm initiating device and other devices of the fire alarm system over a safety and security network of the fire alarm system.”

Response
Piccolo teaches “Recently, systems have been proposed to allow a single inspector to monitor the control panel via a mobile computing device. In this situation, the inspector carries the mobile computing device (e.g., smartphone or tablet) that communicates either directly or indirectly with the control panel. The mobile computing device enables the inspector to monitor and control the control panel. This system allows a single inspector to test the devices, monitor results of the walkthrough test, and monitor the control panel for any unsolicited (or "real") alarms.” (Column 2, lines 28-37), here Piccolo discloses a control panel being controlled by an interface (controller) manipulated by an inspector either done directly or indirectly.
Furthermore, Piccolo adds “The testing computer 104 communicates with a mobile computing device 110 over wireless communication links 112a, 112b, which connect the testing computer 104 and the mobile computing device 110 to a public network (e.g., the Internet) 113. In the illustrated example, the testing computer 104 and the mobile computing device 110 are wirelessly connected to one or more cellular radio towers 114 of a mobile broadband or cellular network or public and/or private wired data networks such as an enterprise network, Wi-Max, or Wi-Fi network, for example.”(Column 6, lines 37-46), Piccolo further discloses the various safety and security network of the fire alarm system that the control panel and controller communicates amongst each other and devices involved in the testing procedure
Piccolo mentions “FIG. 2 is a sequence diagram illustrating how the alarm initiating devices 109-1 to 109-n, control panel 102, mobile computing device, 110 and testing computer 104 interact during a walkthrough test.” (Column 7, lines 1-4), Piccolo lists the different components wirelessly interconnected 


Argument (Claim 25)
Appellant argued that Piccolo and Marien fail to disclose the elements of claim 25, specifically as follows below 

(a)  “The fire alarm initiating device of claim 24, wherein, in response to receiving the alarm messages from controllers of fire alarm initiating devices of the fire alarm system via the safety and security network, the control panel controller raises an alarm condition, sends notification signals to fire alarm notification devices of the fire alarm system to notify and warn buildingReply to Office Action of November 6, 2020 Attorney Docket No.: 0324. 005 IUS1 (F-FD-00197-US)occupants, displays locations of the fire alarm initiating devices that sent the alarm messages on a display of the control panel, and/or notifies a monitoring service.”

Response
Piccolo teaches “FIG. 2 further illustrates an example of the operation of the control panel 102 in response to an unsolicited or "real" alarm (labeled Unsolicited Alarm). Upon receiving the device signal from device `n`, the control panel 102 determines if the device is on the devices under test list. If the device is not in the list (e.g., a NULL search result), then the control panel 102 initiates an alarm condition. The control panel 102 activates the audio and visual alarms/warnings of the annunciation devices to warn occupants of the emergency. Additionally, the control panel 102 generates event data in response to the device signal. These event data are then stored in the control panel 102 and sent to the testing computer 104. The testing computer 104 forwards the event data to the inspector 108. Additionally, the testing computer 104 may also forward the event data to the central communications system 118.” (Column 9, lines 4-19) Here Piccolo discusses a scenario in which an actual alarm event results in the forwarding of the alarm event to the inspector and various other devices and areas needed 

Conclusion: Examiner has clearly shown that all the limitations of the cited claims are indeed taught by the cited prior arts.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        

Conferees:
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.